Citation Nr: 1424698	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  10-03 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for advanced rheumatoid arthritis of the left ankle.

2.  Entitlement to an initial rating greater than 10 percent for advanced rheumatoid arthritis of the right (dominant) elbow.

3.  Entitlement to an initial rating greater than 10 percent prior to February 25, 2012, and greater than 20 percent thereafter, for advanced rheumatoid arthritis of the left (non-dominant) elbow.

4.  Entitlement to an initial rating greater than 20 percent for postoperative right ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to January 2004 and from April 2003 to February 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In July 2011, the Veteran appeared and testified before the undersigned Veterans Law Judge at a hearing held in Washington, D.C.  The hearing transcript is associated with the claims folder.

In January 2012, the Board issued a decision that in part denied the appealed claim for an increased rating for a right ankle disability and dismissed the claims for increased ratings for the left ankle and right elbow disabilities.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's January 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the July 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.   

The issue of entitlement to an increased rating for a postoperative right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At a Board hearing held on July 14, 2011, the Veteran withdrew his appeals seeking higher initial ratings for advanced rheumatoid arthritis of the left ankle and right elbow.

2.  In May 2014, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement indicating that he desired to withdraw his appeal for a higher initial disability rating for his service-connected rheumatoid arthritis of the left elbow.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an initial rating greater than 10 percent for advanced rheumatoid arthritis of the left ankle have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013). 

2.  The criteria for withdrawal of the appeal for entitlement to an initial rating greater than 10 percent for advanced rheumatoid arthritis of the right (dominant) elbow have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal for an initial rating greater than 10 percent prior to February 25, 2012, and greater than 20 percent thereafter, for advanced rheumatoid arthritis of the left (non-dominant) elbow have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Except for appeals withdrawn on the record at hearings, the withdrawal must be in writing.  38 C.F.R. § 20.204.  

At the Board hearing held in July 2011 the Veteran withdrew his appeals seeking higher initial ratings for advanced rheumatoid arthritis of the left ankle and right elbow.  This statement of withdrawal was unequivocal and made after consultation with his accredited representative.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there is no allegation of error of fact or law for appellate consideration on these claims which are dismissed for lack of jurisdiction by the Board. 

The January 2012 Board decision remanded the issue of entitlement to an initial rating greater than 10 percent prior for advanced rheumatoid arthritis of the left (non-dominant) elbow.  In a July 2012 rating decision an increased rating of 20 percent was granted, effective February 25, 2012.  In written correspondence submitted in August 2014, the Veteran indicated that he agreed with the disability ratings assigned for his left elbow disability.  A May 2014 written statement from the Veteran's representative confirms that the issue involving entitlement to increased disability ratings for the left elbow is withdrawn.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim which is also dismissed for lack of jurisdiction by the Board. 


ORDER

The claim of entitlement to an initial rating greater than 10 percent for advanced rheumatoid arthritis of the left ankle is dismissed.

The claim of entitlement to an initial rating greater than 10 percent for advanced rheumatoid arthritis of the right (dominant) elbow is dismissed.

The claim of entitlement to an initial rating greater than 10 percent prior to February 25, 2012, and greater than 20 percent thereafter, for advanced rheumatoid arthritis of the left (non-dominant) elbow is dismissed.


REMAND

In January 2012, the Board issued a decision that in part denied the appealed claim for an increased rating for a right ankle disability.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's decision was vacated in April 2014.  

In February 2012 VA Compensation and Pension examination of the Veteran was conducted; the examination included examination of the Veteran's right ankle and has not been considered with respect to the claim for an increased rating for the right ankle disability.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claim for entitlement to an initial rating greater than 20 percent for postoperative right ankle disability with consideration of all material obtained after the January 2012 vacated Board decision, with specific consideration of the February 2012 VA Compensation and Pension examination report.  Conduct any additional development as may be indicated based upon this additional evidence.  

2. After completing the above action, the claim remaining on appeal must be readjudicated.  If the issue remaining on appeal remains denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


